 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 873 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2004 
Mr. Chabot submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the terms of the Commissioners of the United States Commission on Civil Rights are staggered, beginning and ending upon the expiration date of the vacant position, and that Commissioners appointed to fill unexpired terms should serve only until the expiration date of the term for which they were appointed to finish, but may be eligible to be appointed to a new, subsequent term. 
 
Whereas in 1957, the Commission on Civil Rights was created as an independent and autonomous agency to monitor civil rights in the United States; 
Whereas in 1983, Congress reconstituted the Commission on Civil Rights with the specific intent of creating staggered terms for the Commissioners appointed by the President, Speaker of the House, and President pro tempore of the Senate; 
Whereas when Congress reauthorized the Commission on Civil Rights in 1994, it chose not to disrupt the staggered terms established in 1983 Act; 
Whereas since 1983, Commissioners have not served their terms in a manner consistent with Congressional intent, necessitating the involvement of the Federal courts to reach a legal conclusion on this matter; and 
Whereas the Federal Court of Appeals found in 2002 in United States v. Wilson that Congress intended to maintain the well-established practice of having commissioners for staggered terms: Now, therefore, be it 
 
That the staggered terms of the Commissioners established by Congress were intended to carry with the calendar year, not the individual, to preserve the independence and autonomy of the United States Commission on Civil Rights. 
 
